Name: 88/457/EEC: Commission Decision of 1 July 1988 approving an amendment to the agricultural development programme for the less-favoured areas of Northern Ireland pursuant to Regulation (EEC) No 1942/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy
 Date Published: 1988-08-12

 Avis juridique important|31988D045788/457/EEC: Commission Decision of 1 July 1988 approving an amendment to the agricultural development programme for the less-favoured areas of Northern Ireland pursuant to Regulation (EEC) No 1942/81 (Only the English text is authentic) Official Journal L 221 , 12/08/1988 P. 0055 - 0056*****COMMISSION DECISION of 1 July 1988 approving an amendment to the agricultural development programme for the less-favoured areas of Northern Ireland pursuant to Regulation (EEC) No 1942/81 (Only the English text is authentic) (88/457/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1942/81 of 30 June 1981 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (1), as last amended by Regulation (EEC) No 3156/87 (2), and in particular Article 3 (2), Whereas the Government of the United Kingdom forwarded to the Commission on 24 March 1988 a revised agricultural development programme for the less-favoured areas of Northern Ireland; Whereas the said programme comprises all the information listed in Article 2 of Regulation (EEC) No 1942/81 which ensures that the objectives of the said Regulation may be achieved; Whereas the programme provides for a longer duration and a greater total public expenditure than provided for in Regulation (EEC) No 1942/81; Whereas, nevertheless, the limits as to level of aid respect all the limitations of this Regulation and the restrictions laid down in Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EEC) No 3913/87 (4), and the contribution of European Agricultural Guidance and Guarantee Fund (EAGGF) (Guidance Section) is fixed at 57 million ECU for the duration of the programme; Whereas in conformity with Article 15 of Regulation (EEC) No 1942/81 it is necessary in agreement with the United Kingdom to fix the manner in which periodic information is to be provided on the progress of the programme; whereas it is therefore appropriate to amend the Commission Decision of 13 July 1982 laying down detailed rules on the periodical provision of information on the progress of the implementation of the programme for the stimulation of agricultural development in the less-favoured areas pursuant to Council Regulation (EEC) No 1942/81 (5). Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amended agricultural development programme for the less-favoured areas of Northern Ireland, communicated by the United Kingdom on 24 March 1988 pursuant to Regulation (EEC) No 1942/81 as amended by Regulation (EEC) No 3156/87, is hereby approved. Article 2 In addition to the annual information to be supplied pursuant to Commission Decision of 13 July 1982, the United Kingdom shall forward each year the information listed in the Annex to the present Decision. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 1 July 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 17. (2) OJ No L 301, 24. 10. 1987, p. 1. (3) OJ No L 93, 30. 3. 1985, p. 1. (4) OJ No L 369, 29. 12. 1987, p. 2. (5) C(82) 571 unpublished. ANNEX Application of Regulation (EEC) No 1942/81 Stimulation of agricultural development in the less-favoured areas of Northern Ireland Information to be supplied annually before 1 May: 4. Winter feeding and environmental protection (a) Storage of silage including appropriate silage effluent tanks Number of farmers benefiting from aid. Capacity of silage storage provided. Total aid paid. (b) Storage of animal wastes Number of farmers benefiting from aid. Capacity of animal waste storage provided. Total aid paid.